Case 4:19-cr-00411 Document6 Filed on 05/30/19 in TXSD Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
UNITED STATES OF AMERICA § .
§ [ _
y. § CRIMINAL NO. 4 Ul
§
OUDIT NARAIN SEENARAIN, § United States Courts
and, § Southern Distyet of Texas
LUTCHMIN CYNTHY SEENARAIN, § FILED
Defendants. § MAY 30 2019
David J. Bradley, Clerk of Court
CRIMINAL INDICTMENT
THE GRAND JURY CHARGES THAT:
INTRODUCTION

At all times material to this indictment:
1. The term “child” means a person who has not attained the age of 16 years pursuant to

Title 18, United States Code, Section 1204(b)(1).

2. The term “parental right,” with respect to a child, means the right to physical custody of
the child —
(A) whether joint or sole (and includes visiting rights); and
(B) whether arising by operation of law, court order, or legally binding agreement of the
parties, as defined by Title 18, United States Code, Section 1204(b)(2).

COUNT ONE
Conspiracy

A. OBJECT OF THE CONSPIRACY

On or about September 1, 2017, and continuing through the date of the return of this

indictment, in the Southern District of Texas and elsewhere, Defendants,
Case 4:19-cr-00411 Document6 Filed on 05/30/19 in TXSD Page 2 of 5

OUDIT NARAIN SEENARAIN,
LUTCHMIN CYNTHY SEENARAIN,
conspired and agreed with each other, and others known and unknown to the grand jury, to (a)
remove children, Minor Child #1 (MC1) and Minor Child #2 (MC2), from the United States and
retain the children (who had been in the United States) outside the United States with the intent
to obstruct the lawful exercise of parental rights of Chloe Rotisha Hunter, the mother, in

violation of Title 18, United States Code, Section 1204.

B. MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE
ACCOMPLISHED

The object of the conspiracy was to be accomplished, in substance, as follows:

1. The Defendants did remove MCI and MC2 from Houston Texas, Southern
District of Texas, to the country of Guyana to obstruct the lawful exercise of
parental rights of the mother, Chloe Rotisha Hunter.

2. The Defendants did and continue to retain the child in Guyana to obstruct the
lawful exercise of Chloe Rotisha Hunter’s parental rights.

3. The Defendants did and continue to deprive Chloe Rotisha Hunter of physical
custody of MC1 and MC2 in direct contradiction of Court Orders issued by

Brazoria County District Court, located in the State of Texas, United States of

America,

C. OVERT ACTS

In furtherance of the conspiracy and to accomplish the objects of the conspiracy,
Defendants, OUDIT NARAIN SEENARAIN and LUTCHMIN CYNTHY

SEENARAIN committed various overt acts within the Southern District of Texas and

elsewhere, including but not limited to:
Case 4:19-cr-00411 Document6 Filed on 05/30/19 in TXSD Page 3 of 5

1. Inthe spring of 2018, OUDIT NARAIN SEENARAIN and LUTCHMIN
CYNTHY SEENARAIN started communicating with Chloe Rotisha Hunter to
convince her to allow MC1 and MC2 to travel to Guyana for the summer of 2018.

2. On approximately June 8, 2018, LUTCHMIN CYNTHY SEENARAIN arrived in
Houston to pick up MC1 and MC2. On June 15, 2018, LUTCHMIN CYNTHY
SEENARAIN, flew with MC1 and MC2 outside of the United States via United
Airlines flight 1457 (Houston IAH to Port of Spain POS) and Caribbean Airlines
Flight 601 (POS to Georgetown GEO, Guyana).

3. LUTCHMIN CYNTHY SEENARAIN, prior to leaving for Guyana, promised
Chloe Rotisha Hunter that LUTCHMIN CYNTHY SEENARAIN would bring the
children back to the United States on August 15, 2018. LUTCHMIN CYNTHY
SEENARAIN failed to return MC1 and MC2 on that date or anytime thereafter:

4. On June 26, 2018, OUDIT NARAIN SEENARAIN, called Chloe Rotisha Hunter
and ridiculed her for allowing MC1 and MC2 to travel to Guyana and informed Chloe
Rotisha Hunter that MC1 and MC2 would never return to the United States.

5. Inthe fall of 2018, MC1 and MC2 are enrolled in school in Guyana by OUDIT
NARAIN SEENARAIN contrary to his original agreement to have MC1 and MC2
return to the United States.

6. In February of 2019, OUDIT NARAIN SEENARAIN is arrested in Guyana on an
unrelated matter. While he is in custody, LUTCHMIN CYNTHY SEENARAIN
takes custody of MC] and MC2 for several days.

7. On approximately April 8, 2019, OUDIT NARAIN SEENARAIN, filed for custody

of MC1 and MC2 in Guyana contrary to the Brazoria County, Texas court order of
Case 4:19-cr-00411 Document6 Filed on 05/30/19 in TXSD Page 4of 5

custody.

8. OUDIT NARAIN SEENARAIN continues to retain MC1 and MC2 in Guyana.

All in violation of Title 18, United States Code, Section 371.

COUNT TWO
International Parental Kidnapping

From on and or about June 15, 2018, and continuing through the date of the return of this

indictment, within the Southern District of Texas, and elsewhere,
OUDIT NARAIN SEENARAIN,
LUTCHMIN CYNTHY SEENARAIN,
defendants herein, did knowingly remove MC1, a child under the age of 16, from the United
States and did knowingly retain said child (who had been in the United States) outside the United
States with intent to obstruct the lawful exercise of parental rights by the mother of MC1, Chloe
Rotisha Hunter.

All in violation of Title 18, United States Code, Sections 1204(a) and 2.

COUNT THREE
International Parental Kidnapping

From on and or about June 15, 2018, and continuing through the date of the return of this

indictment, within the Southern District of Texas, and elsewhere,

OUDIT NARAIN SEENARAIN,
and,
LUTCHMIN CYNTHY SEENARAIN,
defendants herein, did knowingly remove MC2, a child under the age of 16, from the United

States and did knowingly retain said child (who had been in the United States) outside the United
Case 4:19-cr-00411 Document6 Filed on 05/30/19 in TXSD Page 5of 5

States with intent to obstruct the lawful exercise of parental rights by the mother of MC2, Chloe

Rotisha Hunter.
All in violation of Title 18, United States Code, Sections 1204(a) and 2.

4 ire BUN

Original Signature on File

Cpe ys Foreperson
NN

 

RYAN K. PATRICK

United States Attorney
BY: hi: l Lge

Sherri L. Zack
Assistant United Stat¢s Attorney

713-567-9374
